AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                       Southern District ofNew York
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Rafael Rivera                                      )       Case Number:           19 CR 00562 (KMK)
                                                                          )       USM Number:            86903-054
                                                                          )
                                                                          )                   Jason Ser, Esq.
                                                                          )       Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            1 and 2

0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count( s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
21 USC 846                        Narcotics Conspiracy                                                      6/7/2018
21 USC 84l(b)(l)(B)

21 USC 84l(b)(l)(B)               Narcotics Distribution and Possession                                     5/15/2019            2


       The defendant is sentenced as provided in pages 2 through          _ __:_
                                                                             7 __         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)      all open or pending                      D is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          Hon. Kenneth M. Karas, U.S.D.J.
                                                                          Name and Title of Judge



                                                                          Date            1
   AO 245B (Rev. 09/ 19) Judgment in Criminal Case
- - - - - - - ---.:, heet-2-Irnprisonmen1t--- - - - - - - - - - - - - - - -

                                                                                                       Judgment - Page ~2~ _ of   ~ 7 _ __
    DEFENDANT:                  Rafael Rivera
    CASE NUMBER:                19 CR 00171 (KMK)

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    60 months to run concurrent for Counts 1 and 2. The Defendant has been advised of his right to appeal.



          X The court makes the following recommendations to the Bureau of Prisons:
             It is recommended that the Defendant be designated as close as possible to the New York area.




          X The defendant is remanded to the custody of the United States Marshal.

          D The defendant shall surrender to the United States Marshal for this district:
              D at     - - - -- - - -- -
                                                   D a.m.       D p.m.        on

              D as notified by the United States Marshal.

          D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
     I have executed this judgment as follows :




              Defendant delivered on                                                        to

     at                                               , with a certified copy of this judgment.
          ---------------

                                                                                                     UNITED STATES MARSHAL



                                                                            By - - -- - - - - - -=-=-=--=-::-:-:--:-=-=-=-:-:---- - - -
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet-+----Supervised-Release - - - - --   -------

                                                                                                       Judgment-Page _ _3_     of        7
DEFENDANT:                   Rafael Rivera
CASE NUMBER:                 19 CR 00171 (KMK)
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


4 years of supervised release for Counts 1 and 2 to run concurrent.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
  AO 245B (Rev. 09/19) Judgment in a Criminal Case
- - - - -- - - -Sheet-3A--Supervised-Releas:e-- - - - --              -   -   - - - - - - - - - - --          - --    ---
                                                                                                  Judgment-Page         4        of _ _ _7
                                                                                                                                         _ __
  DEFENDANT:                    Rafael Rivera
  CASE NUMBER:                  19 CR 00171 (KMK)

                                        STANDARD CONDITIONS OF SUPERVISION
  As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
  because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
  officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
         frame .
  2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
         court or the probation officer.
  4.     You must answer truthfully the questions asked by your probation officer.
  5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
         the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware ofa change or expected change.
  6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
  8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
  9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
  10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
         designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
  11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.
  12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
         person and confirm that you have notified the person about the risk.
  13.    You must follow the instructions of the probation officer related to the conditions of supervision.



  U.S. Probation Office Use Only
  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
  Release Conditions, available at: www.uscourts.gov.


  Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                            ~   Judgment~ Page - -5- -of~   - ~1 - -- - -


DEFENDANT:                  Rafael Rivera
CASE NUMBER:                19 CR 00171 (KMK)

                                         SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his J?erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page -=--
                                                                                                                          6 _ __      7 -----
                                                                                                                                   of -
 DEFENDANT:                         Rafael Rivera
 CASE NUMBER:                       19 CR 00171 (KMK)
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                  Restitution                                       AV AA Assessment*         JVT A Assessment**
 TOTALS             $ 200.00                  $                       $                         $                         $



 D      The determination of restitution is deferred until _ _ _ _ _ · An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
        If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paYil!ent, unless specified otherwise in
        the priori!)' or?er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the Umted States 1s paid.

 Name of Payee                                 Total Loss***                       Restitution Ordered                   Priority or Percentage




 TOTALS                                $                                        $ _ _ _ _ _ _ _ _ __



 D       Restitution amount ordered pursuant to plea agreement $
                                                                            -----------
  D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D the interest requirement is waived for the           D    fine   D    restitution.

          D   the interest requirement for the       D fine         D restitution is modified as follows:

  * Amy    Vicky and Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking .Act of 2015, Pub. L. No.114-22.
  *** ~lndlngs £or the total amount of losses are requtred under 6hapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments

                                                                                                              Ju<fgmeiil- Page _ __   0      7
 DEFENDANT:                  Rafael Rivera
 CASE NUMBER:                19 CR 00171 (KMK)

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$              200.00                   due immediately, balance due

            •     not later than                                        , or
            •     in accordance with     •    C,       •    D,      •    E, or       D F below; or

 B     •    Payment to begin immediately (may be combined with                   •   c,     DD,or      D F below); or

 C     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgµient imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number                                                                            Joint and Several           Corr~sponding Payee,
       Defendant and Co-Defendant Names                                                                                       1f appropriate
       (including defendant number)                              Total Amount                      Amount




  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


  Par,rents shall be applied in the followin order: \1/ assessment1 (2) restitution principal1 \3/ restitution interest1 {4) AVAA assessment1
                                             0
  (5J fme prindpai, (6) frne interest, (7) community restitution, (8) NTA assessment, (g) penalties, and (10) costs, rncluding cost of
  prosecution and court costs.
.   ~   -



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
                                                                         X


            UNITED STATES OF AMERICA
                                                                              CONSENT PRELIMINARY ORDER
                         - v. -                                               OF FORFEITURE AS TO
                                                                              SPECIFIC PROPERTY/MONEY
            RAFAEL RIVERA ,                                                   JUDGMENT
               a/k/a "Ralphy , "
               a/k/a "Raphael Rivera , "                                      19 Cr . 562          (KMK)

                                          Defendant.
                                                     -    -    -    -   X


                         WHEREAS ,        on or about August                    9,      2019 ,      RAFAEL RIVERA ,

            a/k/a    "Ralphy ,"        a/k/a       "Raphael             Rivera ," (the          "defendant " ) ,      was

            charged     in      a    two - count         Indictment ,            19      Cr .     562      (KMK)     (the

            "Indictment") ,          with narcotics conspiracy ,                        in violation of Title

            21 ,   United States          Code ,    Section             846     ( Count     One)     and narcotics

            distribution        and    possession ,                in   violation         of     Title     21 ,    United

            States    Code ,        Sections   812 ,          841 (a) (1) ,       and      841 (b) (1) (B)         (Count

            Two) ;

                         WHEREAS , the Indictment included a forfeiture allegation

            as to Counts One and Two of the Indictment , seeking forfeiture to

            the    United      States ,    pursuant            to       Title    21 ,     United        States      Code ,

            Section 853 of any and all property constituting , or derived from ,

            any proceeds obtained , directly or indirectly , as a result of said

            offenses and any and all property used , or intended to be used , in

            any manner or part , to commit, or to facilitate the commission of ,

            said offenses ,          including but not                   limited to a             sum of money in

            United States currency representing the amount of proceeds
'   .   ~




            traceable to the commission of the offenses charged in Counts One

            and Two of the Indictment ;

                        WHEREAS , on or about September                   , 2019 , the defendant

            pled guilty to Counts One and Two of the Indictment , pursuant to

            a   plea   agreement     with    the   Government ,       wherein      the    defendant

            admitted the forfeiture allegation with respect to Counts One and

            Two of the Indictment and agreed to forfeit pursuant to Title 21 ,

            United States     Code ,   Section 853 ,      (i)     a   sum of money equal         to

            $34 , 614 . 00 in United States currency seized by the Government at

            the time of the defendant ' s arrest , on or about May 15 , 2019 (the

            " Money Judgment " ) and (ii)      all right , title , and interest of the

            defendant in the following specific property :

                        a.    $34 , 614 . 00 in United States currency seized by the

                              Government at the time of the defendant ' s arrest ,

                              on or about May 15 , 2019 ;

            (the " Specific Property " ) ; and

                        WHEREAS , the defendant consents to the entry of a money

            judgment in the amount of $ 34 , 614 . 00            in United States currency

            representing     the    amount   of    proceeds     traceable     to    the    offenses

            charged in Counts One and Two of the Indictment that the defendant

            personally obtained ;

                        WHEREAS ,      the    defendant         further     consents       to   the

            forfeiture of all his right ,           title and interest in the Specific
.   -~




         Property ,      which constitutes proceeds of the offenses charged in

         Counts One and Two of the Indictment ;

                         WHEREAS , the defendant admits that , as a result of acts

         and/or omissions of the defendant ,                   the proceeds traceable to the

         offenses charged i n Counts One and Two of the Indictment that the

         defendant personally obtained cannot be located upon the exercise

         of due diligence , with the exception of the Specific Property ; and

                         WHEREAS ,    pursuant      to    Title     21 ,   United      States    Code ,

         Section 853(g) , and Rules 32 . 2(b) (3) , and 32 . 2(b) (6) of the Federal

         Rules      of   Criminal     Procedure ,        the   Government       is    now   entitled ,

         pending any assertion of third - party claims , to reduce the Specific

         Property to its possession and to notify any and all persons who

         reasonably appear to be a potential claimant of their                               interest

         herein ;

                         IT IS HEREBY STIPULATED AND AGREED , by and between the

         United States          of America ,     by   i ts     attorney Geoffrey S .           Berman ,

         United States Attorney , Assistant United States Attorney , David R .

         Felton , of counsel , and the defendant , and h i s counsel , Jason Ser ,

         Esq ., that :

                         1.     As a result of the offenses charged in Counts One

         and Two of the Indictment , to which the defendant pled guilty , a

         money      judgment     in   the    amount      of    $34 , 614 . 00   in    United    States

         currency        (the   " Money     Judgment " ) ,     representing          the    amount   of

         proceeds traceable to the offenses charged in Counts One and Two
of the Indictment that the defendant personally obtained , shall be

entered against the defendant .

                2.       As a result of the offenses charged in Counts One

and Two of the Indictment , to which the defendant pled guilty , all

of    the   defendant ' s        right ,   title       and   interest    in     the   Specific

Property is hereby forfeited to the United States for disposition

in accordance with the law , subject to the provisions of Title 21 ,

United States Code , Section 853 .

                3.       Pursuant to Rule 32 . 2 (b) ( 4) of the Federal Rules of

Criminal Procedure,             this Consent Preliminary Order of Forfeiture

as    to    Specific          Property/Money          Judgment    is    final    as    to   the

defendant , RAFAEL RIVERA , and shall be deemed part of the sentence

of    the   defendant ,         and    shall     be    included    in    the    judgment     of

conviction therewith .

                4.       All    payments    on    the     outstanding      Money      Judgment

shall be made by postal money order , bank or certified check , made

payable to the United States Marshals Service ,                          and delivered by

mail to the United States Attorney ' s Office , Southern District of

New    York ,        Attn :    Money   Laundering        and     Transnational        Criminal

Enterprises Unit , One St . Andrew ' s Plaza , New York , New York 10007

and shall indicate the defendant ' s name and case number .

                5.       The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
Fund ,    and         the       United        States        shall     have       clear      title    to      such

forfeited property .

                    6.         Upon entry of            this        Consent      Preliminary Order of

Forfeiture            as       to    Specific         Property ,      the     United States           ( or    its

designee)           is hereby authorized to take possession of the Specific

Property            and    to       hold     such property            in    its    secure        custody     and

control .

                    7.         Pursuant to Title 21 ,                United States Code ,             Section

853 ( n) ( 1)   ,        Rule       32 . 2 (b) ( 6)    of     the     Federal       Rules      of    Criminal

Procedure ,              and        Rules     G(4)    (a) (iv) (C)         and    G (5)   (a) (ii)    of     the

Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions , the United States is permitted to publish

forfeiture                 notices'          on        the      government                internet         site ,

www . forfeiture . gov .                This site incorporates the forfeiture notices

that have been traditionally published in newspapers . The United

States forthwith shall publish the internet ad for at least thirty

( 30)    consecutive                days .        Any person ,         other      than     the    defendant ,

claiming interest in the Specific Property must file a Petition

within sixty               (60)      days from the first day of publication of the

Notice on this official government internet web site , or no later

than     thirty - five               ( 35)   days      from    the mailing           of actual        notice ,

whichever is earlier.

                    8.         The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner ' s              alleged interest    in the Specific Property ,

(ii)   shall be signed by the petitioner under penalty of perjury ,

and (iii) shall set forth the nature and extent of the petitioner ' s

right ,     title or interest in the Specific Property ,                   the time and

circumstances of the petitioner ' s acquisition of the right , title

and    interest        in    the    Specific    Property ,    any    additional    facts

supporting the petitioner ' s claim , and the relief sought , pursuant

to Title 21 , United States Code , Section 853(n) .

              9.       Pursuant to 32 . 2 (b) ( 6) (A) of the Federal Rules of

Criminal Procedure , the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding .

              10 .     Upon    adjudication      of   all    third - party    int~rests ,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21 ,                    United States Code ,

Section 853 (n) ,           in which all interests will be addressed .                  All

Specific Property forfeited to the United States under a                            Final

Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment .

               11 .     Pursuant to Title 21 ,        United States Code ,        Section

853 (p) ,    the      United States      is    authorized to        seek   forfeiture    of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .
           12 .    Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal   Procedure ,    the    United      States    Attorney's     Office    is

authorized to conduct any discovery needed to identify , locate or

dispose    of      forfeitable    property ,          including     depositions ,

interrogatories ,    requests    for   production       of   documents   and   the

issuance of subpoenas .

           13 .    The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture as to Specific Property/

Money Judgment ,    and to amend it as necessary ,            pursuant to Rule

32 . 2 of the Federa l Rules of Criminal Procedure .

           14 .    The   Clerk   of    the    Court     shall     forward   three

certified copies of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment to Assistant United States

Attorney Alexander J . Wilson , Co - Chief of the Money Laundering and

Transnational Criminal Enterprises Unit , United States Attorney ' s

Office , One St . Andrew ' s Plaza , New York , New York 10007 .




            (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
            15 .   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts , each of which will be deemed

an original but all of which together will constitute one and the

same instrument .

AGREED AND CONSENTED TO :

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York


By :

       Assistant United States Attorney
       Southern District of New York
       300 Quarropas Street
       Wh i te Plains , NY 10601
       Tel :   (914) 993 - 1908


RAFAEL RIVERA


By :




By :

        ttorn   for Defendant
       Federal Defenders of New York
       300 Quarropas Street
       White Plains , NY 10601
